Wilshire Credit Corporation Payments P.O. Box 30040; Los Angeles, CA 90030-0040 or P.O. Box 650314; Dallas, TX 75265-0314 AMENDED CERTIFICATION OF SERVICER Correspondence P.O. Box 8517; Portland, OR 97207-8517 Phone (503) 952-7947 (888) 502-0100 As of March 29, 2007 Fax (503) 952-7476 Web Site www.wfsg.com Merrill Lynch Mortgage Investors, Inc. 250 Vesey Street 4 World Financial Center, 10th Floor New York, New York 10080 LaSalle Bank National Association 135 South LaSalle Street Chicago, Illinois 60603 Attention: Jennifer Wilt, Corporate Trust Services—Merrill Lynch Mortgage Investors Trust, Series 2006-SD1 Re: Pooling and Servicing Agreement (the “Agreement”) dated as August1, 2006 among Merrill Lynch Mortgage Investors, Inc., as Depositor, Wilshire Credit Corporation, as Servicer and LaSalle Bank National Association, as Trustee, relating to Merrill Lynch Mortgage Investors Trust, Mortgage Loan Asset-Backed Certificates, Series 2006-SD1, Pool 674 I, Ken Frye, Senior Vice President, Loan Servicing of Wilshire Credit Corporation (the “Servicer”), hereby certify that: i. A review of the activities of the Servicer during the preceding calendar year and of the performance of the Servicer under this Agreement has been made under my supervision, and ii. To the best of my knowledge, based on such review, the Servicer has fulfilled all its obligations under this Agreement in all material respects throughout such year or a portion thereof. Wilshire Credit Corporation, as Servicer By: /s/ Ken Frye Name: Ken Frye Title: Vice President Loan Servicing
